EHRLICH, C. J.
The action was for brokerage, and the contention narrowed down to the question whether the defendant was to pay the plaintiff $500, or one-half of 1 per cent, of the price received by the defendant, which latter sum, amounting to $157.50, defendant paid to the plaintiff, who received the same, and claimed it to be on account of the $500. The evidence is conflicting, and the jury, under a clear and impartial charge, found for the plaintiff. We find no reason to disturb the verdict, and the judgment entered thereon must be affirmed, with costs.